 

Case 20-10343-LSS Doc 4556 Filed 05/18/21 Page1of3

FILED

VAY 18 ay, ue

Over the years the name of their organization tells it all in two words,
Ran AF Boy
“BOY SCOUTS"... Their purpose is to scout out boys , mainly from broR

parent, barely making ends meet,, that they can tell that woman while her son is ana ORE
his own age, he'll have a chance to learn skills of learning how to exist in nature with others
many older, but have been hired to teach their sons the coping skills in education to maybe one
day become one of them..a organization of petafiles. Young men groomed for the purpose of
continuing to molest other young boys.. the problem was that some had violent behavior ideas
from years of abuse in homes where no care or love exists so themselves taking tn these
broken boys with their own agenda where violent sexual abuse was breaking many of these
boys instead of giving them a chance,, a REAL CHANCE of becoming w h o they wanted to be,
me being one of many of those little boys who unknowing parent who say when the boy scout
leader could hear, " now you do everything you are told to do and | do not ever want to here that
you are not obeying or causing any trouble, if he says you are a problem, then you will know
how mad im am from how | discipline in the pass, with violence that Jift marks visible an
unvisible.. Those were what put more fear in me than what the man was doing to me at the
beginning.. But they became mere painful and more an often | couldn't even sit down ,..| started
hating begin a boy scout but was so afraid not only how much money was wasted on me
becoming a boy scout that | had to find a way out without getting in to much trouble but
scouting had warped many thought patterns and the violent times with these perverts in the boy
scout leadership more an more of found we were better off in Juvie was we were safe from
those who got away with causing more damaged young men within the boy scout to further their
distartion upon the public an hiring big companies to protect their power that the men boy scouts
were protecting, the abusive leaders who were bringing more unwanted attention from people
an these big business men just paid off pennies to the boys to shut them up while both them
and the boy scouts grew more powerful an untouchable while destroying more an more boys
into men to the point that sucside was better than living with many of us these so called public
leaders who the courts were giving protection to it seems.. now its time for this court to take
control and show the world it stops now, that big business (the insurance companies) who rather
make money than even take a stand to stop those who control the boy scout organization ..This
court has too put an end to the business of molesting boys into men, its become a violent
mean organization molesting and causing more pain in so many people that its allowed to never
once paid for what they want to do.. end this sexual abuse that is running out of control and
 

Case 20-10343-LSS Doc 4556 Filed 05/18/21 Page 2 of 3

spilling over into other forms of abuse not ever even considered trafficking, even murder, it all

ties in together, your honor must now stop this before its too late..they must never be able to

start up again, never..

 
Pere + eee per + : ” iin ve aamnnltins, te ee at
Bint TassS MT 4 ' .

    

is MAY 2O>L pM

:

FIRST- GLASS 4

 

eRe an

0001255363 MAY bi 202i
MAILED FROM ZiP CODE 59101

 

ee ee ye 02 Ta $ “700-81 0

Justice Lauri Selber Silverstein

BSA Bankruptcy Case

824 Market Street

6th Floor uy
Wilmington, DE 198015 Ag g

o
—
oO
o
®
o
©
oO
|
N
on
0
a
—
Lo
oO
To
®
rm
©
LO
Ww
+
oO
oO
a
”)
”)
—
9
t
o
oO
=
oO
N
®
Nn
©
O

 
